Matter of Bryleigh E.N. (Derek G.) (2020 NY Slip Op 05669)





Matter of Bryleigh E.N. (Derek G.)


2020 NY Slip Op 05669


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


923 CAF 19-00708

[*1]IN THE MATTER OF BRYLEIGH E.N. LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DEREK G., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


HAYDEN DADD, CONFLICT DEFENDER, GENESEO (HEIDI W. FEINBERG OF COUNSEL), FOR RESPONDENT-APPELLANT. 
ASHLEY J. WEISS, MOUNT MORRIS, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Livingston County (Robert B. Wiggins, J.), entered July 27, 2018 in a proceeding pursuant to Family Court Act article 10. The order found that respondent had committed a felony sex offense against the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Bryleigh E.N. (Derek G.) ([appeal No. 2] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court